Title: To Benjamin Franklin from Peter Labilliere, 8 December 1781
From: Labillière, Peter
To: Franklin, Benjamin


Dear Sir,
London. Temple of Liberty Decr 8th 1781.
I should be wanting in those glorious Principles of Gratitude and Love to the Great Fountain of all Goodness, and to his Instruments if I did not lay hold (like a faithful David in the 98th. Psalm) of every Opportunity to acknowledge and proclaim to the World the late very complete & providentially timed Victory, in Favor of your oppressed Nation, and, in their Relief, the Opening of the Gates of Freedom to the whole World. Every Circumstance, most minutely considered, allows me, with the strictest Truth, to say my Happiness is complete in the very critical Opportunity (by my ingenious, well principled, and approved american Friend, Mr. Wright) to introduce my Principles to you, Sir, whose extraordinary Talents, Studies, and Exertions for the Liberties of Mankind are more effectually to be repaid by my sincere Prayers (that Heaven’s most precious Blessings may descend upon you) than by Panegyrists. My entire dependence on your Love of Liberty and universal Benevolence, has emboldened me to send you the Epitome of the Principles which my Temple of universal, civil, and christian Liberty contains. For Particulars I refer you to my faithful Friend and Ally Mrs: Wright and her Son. Providence has marked my very great Zeal and Attachment for America in my extraordinary sacred Friendship for that Family, which will, in due Time be demonstrated when the Cup of Iniquity is filled and that Pharaoh has gone out with all his Host against the Children of Israel and is overthrown. This second Burgoyne’s Affair of Lord Cornwallis has, and does greatly operate to open the Eyes of the People to see that it is the King’s War. The Cities of London and Westminster, the Burrow of Southwark, and the Counties of Surry and Middlesex intend to petition the King in a spirited Manner against the american War. Under God it will be to your Country and Allies (by scourging our Tyrants) that the honest Remnant of this Country will owe the Recovery of their Liberties. I am watching, from repeated Distresses for the critical Opportunity of a Spirit from the People at large, to write to the Majesty of the People, and, agreeable to that solemn Declaration I made in my last Letter to the King, that (with God’s Blessing) during my Life, I would keep up to the true Spirit, and meaning of my Signatures. I then will appeal to the present only constitutional Majesty whether the american War, is not fighting against God, and prescribe to them the Plan of annual Parliaments and universal Representation, which has been circulated round the Kingdom and is much approved of by the real Friends to the People Under God, it is only by this Plan of Parliament that the true Sense of the Nation can be known, and the Authors of the unchristian, cruel, and unnatural american War be impartially and constitutionally brot. to public view, and punished in so exemplary a Manner as to induce the aggrieved Nations with great and generous Minds to hold forth friendly Hands to shut the Temple of Janus by such a favorable Peace as not to let the Innocent suffer for the Acts of their Tyrants, but become the glorious and happy Instruments of a God of Love to introduce that blessed æra when every one will be free, and happy under the Shade of his own Vine.
In company with the Scriptures, the best old Authors, the very liberal Writers in your Country, and a few in other Parts of the World, joined to a close Study of myself and Mankind, I have enjoyed fourteen Years real Happiness at the glorious Prospect of the aforementioned Æra, in the midst of Disappointments, Trials, and Afflictions that nothing but christian Philosophy could have conquered. By true Humility, Charity, and a well-grounded Faith the augean Stable is to be cleansed. By devoting the Remainder of my Life to the Good of my Fellow Creatures is the only Return of Gratitude I can make to the God of Love. My Attention is daily more and more fixed upon the rising Generation, and the lower Classes of the People, that they may feel the Dignity, which the first Principles of the English Constitution joined to christian Liberty, if attended to, would give them. By bringing forth to the public Stock the Talents of every Member of Society, and impartially making Merit, and not Property, the distinguishing Part of every ones Character, then will that Liberty, so well described in an American Pamphlet, begin its Reign.
I can with Truth assure you that it is, and, with the Blessing of God, it shall be the constant Study, Prayer, and Endeavors of my Life to prove to you, your Country, and the World, that my Principles, Declarations, and Actions, speak the true Heart Language of Dear Sir, your most faithful &c. &c. a christian Watchman for Truth Do. Soldr: Do. Actor Do. Patriot. Ch. of the World.
(signed). Peter Labilliere.
